 Case 20-01141-VFP          Doc 51-1 Filed 11/23/20 Entered 11/23/20 14:29:58                 Desc
                                  Application Page 1 of 3



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   FORMAN HOLT
   365 West Passaic Street, Suite 400
   Rochelle Park, NJ 07662
   (201) 845-1000
   Attorneys for Charles M. Forman, Chapter 7 Trustee
   Erin J. Kennedy, Esq.
   ekennedy@formanlaw.com

   In Re:                                                          Chapter: 7
                                                                   Joint Administration
   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                              Case No.: 19-18994 (VFP)

                                       Debtors.                    Judge:   Hon. Vincent F. Papalia


   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                              Adv. Pro. No. 20-1141 (VFP)
                          Plaintiffs,
   v.

   STARR INDEMNITY & LIABILITY COMPANY, et
   al.,

                                         Defendants.


                         TRUSTEE’S APPLICATION IN SUPPORT
                         OF MOTION TO APPROVE SETTLEMENT

          Charles M. Forman, the Chapter 7 Trustee (“Trustee”) for the for the estates of Marine

Environmental Remediation Group, LLC and MER Group Puerto Rico, LLC (the “Debtors”),

through his attorneys, Forman Holt, submits this application in support of his motion for an order

pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”)

approving the settlement agreement between the Trustee and Starr Indemnity & Liability Company

(“Starr”). In support, the Trustee respectfully represents that:




F0116458 - 1
 Case 20-01141-VFP          Doc 51-1 Filed 11/23/20 Entered 11/23/20 14:29:58                 Desc
                                  Application Page 2 of 3



          1.    The Trustee has entered into a Settlement Agreement with Starr which is described

in the Trustee’s Certification submitted herewith. A copy of the Settlement Agreement is attached

to the Trustee’s Certification.

          2.    The Trustee seeks entry of an order approving the Settlement Agreement pursuant

to Rule 9019(a) of the Bankruptcy Rules.

          3.    The court has jurisdiction over this motion pursuant to 28 U.S.C. §1334(b).

          4.    This matter is a core proceeding as that term is defined in 28 U.S.C. §157(b)(2).

          5.    Venue of this matter is proper in this District pursuant to 28 U.S.C. §§1408 and

1409.

          6.    Bankruptcy Rule 9019(a) authorizes a court, after notice and a hearing, to approve

a compromise or settlement of a controversy.

          7.    It is well settled that compromises are favored in bankruptcy cases to minimize

litigation and to expedite the administration of the bankruptcy estate. Myers v. Martin (In re

Martin), 91 F.3d 389, 392 (3d Cir. 1996); Protective Comm. for Indep. Stockholders of TMT

Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); Matter of Penn Central Transp. Co.,

596 F.2d 1102, 1113 (3d Cir. 1979); Tindall v. Mavrode (In re Mavrode), 205 B.R. 716, 719 (Bankr.

D.N.J. 1997).

          8.    In Martin, 91 F.3d at 393, the Court of Appeals enumerated the following factors

to guide a court in its determination of the reasonableness of a settlement: "(1) the probability of

successful litigation; (2) the likely difficulties in collection; (3) the complexity of the litigation

involved, and the expense, inconvenience and delay necessarily attending it; and (4) the paramount

interest of the creditors appearing." See also, In re Nutraquest, Inc., 434 F.3d 639, 644 (3d Cir.

2006).



F0116458 - 1                                      2
 Case 20-01141-VFP           Doc 51-1 Filed 11/23/20 Entered 11/23/20 14:29:58                   Desc
                                   Application Page 3 of 3



          9.    A proposed settlement need not be the best one that could be achieved, but must

only fall "within the reasonable range of litigation possibilities." In re Penn Central Transp. Co.,

596 F.2d 1102, 1114 (3d Cir. 1979) (citation omitted); In re World Health Alternatives, Inc., 344

B.R. 291, 296 (Bankr. D.Del. 2006). As another court explained, "the court is not supposed to

have a 'mini-trial' on the merits, but should 'canvass the issues to see whether the settlement falls

below the lowest point in the range of reasonableness.'" In re Jasmine Ltd., 258 B.R. 119, 124

(D.N.J. 2000) (quoting In re Neshaminy Office Building Assocs., 62 B.R. 798, 803 (E.D.Pa. 1986)

and citing In re Pennsylvania Truck Lines, Inc., 150 B.R. 595, 598 (E.D.Pa.1992), aff'd, 8 F.3d

812 (3d Cir. 1993)); accord Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir.

1983), cert. denied, 464 U.S. 22 (1983).

          10.   For reasons set forth in the Trustee’s Certification, the Trustee believes the settlement

is fair and reasonable and in the best interest of the estate and its creditors.

          11.   Accordingly, the trustee respectfully requests that the court approve the settlement.

          WHEREFORE, it is respectfully requested that the court enter an order approving the

settlement and granting such other and further relief as is just and proper.

                                                          FORMAN HOLT
                                                          Attorneys for Charles M. Forman, Trustee


Dated: November 23, 2020                              By: /s/ Erin J. Kennedy           __________
                                                         Erin J. Kennedy




F0116458 - 1                                         3
